Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-21-21 has been entered. 
Claims 2-6, 8-17, 21, 23, 24, 26-34, 37, 38, 40-67, 69-88, 90-94, 100-102 have been canceled. Claims 104-108 have been added. Claims 1, 7, 18-20, 22, 25, 35, 36, 39, 68, 89, 95-99, 103-108 are pending. 
Applicant's arguments filed 4-21-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
The restriction between groups I, III, V, VII, IX was withdrawn. Groups I, III, V, VII, IX remain patentably distinct from Groups II, IV, VI, VIII, X. 
Applicants elected Group I, 1, 2, 4-7, 16-20, 22-25, 31-35, 87-90, in the reply filed on 2-5-20 with traverse. The traversal is on the ground(s) that the claims share a special technical feature. This is not found persuasive because the structure of the animals with 
Claims 1, 7, 18-20, 22, 25, 35, 36, 39, 89, 95-99, 103-108  are under consideration as they relate to a mouse/rat that produces a hVH/chemokine receptor/hJH/CH chimeric antibody, a mouse/rat cell that produces a hVH/chemokine receptor/hJH/CH chimeric antibody, a method of making such a mouse/rat, and a method of using the mouse/rat to make hVH/chemokine receptor/hJH/CH chimeric antibodies. 
Claim Objections
The beginning of claim 1 can be written more clearly as: ---A rat or mouse comprising a germ cell comprising a replacement of: 
i) a contiguous sequence of a plurality of endogenous...---.
Use of “contiguous” MUST in context of the plurality of VH gene segments. 
The suggestion in the office action of 12-21-20 is still possible, i.e. deleting the term “contiguous” and leaving the term “unrearranged”. 
Item A)II) can be written more clearly as ---an engineered DH (eDH) region comprising a plurality of eDH gene segments---. 
The final lines of claim 1 after “(B) a B cell” are unclear because they do not require production of a humanized antibody. One hVH gene segment, one eDH gene segment, and one hJH gene segment recombine to form a hVH/eDH/hJH sequence operably linked to an endogenous Ig CH [gene] (not region), and the B-cell expresses the hVH/eDH/hJH sequence without producing any functional hVH/eDH/hJH/CH 
The phrase “at least 95% identical to recombination signal sequence set forth as any one of SEQ ID NOs: 51-112” in claim 25 is unclear and grammatically incorrect. The claim can be written more clearly as ---wherein the first and/or second RSS comprises a nucleic acid sequence that is at least 95% identical the nucleic acid sequence of any one of SEQ ID NO: 51-112---.

Claim Rejections - 35 USC § 112
Claims 1, 7, 18-20, 22, 25, 35, 36, 39, 89, 95-99, 103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mouse/rat comprising a germ cell whose genome comprises a replacement of all endogenous immunoglobulin heavy chain variable (VH) gene segments and all endogenous immunoglobulin heavy chain joining (JH) gene segments with a plurality of human VH (hVH) gene segments and a plurality of human (hJH) gene segments operably linked to an endogenous heavy chain constant (CH) gene segment, wherein B-cells of the mouse/rat express a functional antibody comprising a hVH region operably linked to an endogenous CH region, does not reasonably provide enablement for 
i) replacing any plurality of endogenous VH gene segments with a plurality of hVH gene segments (claim 1) other than replacing all endogenous VH gene segments, 

iii) using any “atypical chemokine receptor” other than an extracellular domain of a D6 chemokine decoy receptor (para 273), using any number of extracellular portions of D6 chemokine decoy receptor other than at least 4 (pg 122, para 263), or flanking the sequence encoding the atypical chemokine receptor with RSSs as broadly claimed, 
iv) making/using a mouse or rat or cell thereof that expresses a hVH/eDH/hJH region without expressing a humanized antibody somehow in context of the extracellular D6 fragment, the structure/function of the final hVH/eDH/hJH/ CH antibody, 
v) using the steps as broadly written in claim 39 to make the mouse/rat of claim 1;
vi) making/using more than one hDH gene segment in the eDH region (claim 89); or
vii) making/using any eDH region comprising a plurality of eDH gene segments containing an atypical chemokine receptor coding region flanked by recombination sites (RSS) “that allow for recombination of each eDH gene segment with VH and JH segments according to the 12/23 rule” as required in claim 1A)II)b).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 1 is drawn to: 
A rat or mouse comprising 

(i) a plurality of endogenous heavy chain variable (VH) gene segments, 
(ii) all endogenous diversity heavy chain (DH) gene segments, and 
(iii) all endogenous joining heavy chain (JH) gene segments, 
with: 
(I) a plurality of unrearranged human VH (hVH) gene segments, 
(II) an engineered DH region comprising a plurality of engineered DH (eDH) gene segments, each of which eDH gene segments independently comprises a nucleotide sequence that 
(a) encodes an atypical chemokine receptor, or portion thereof, and 
(b) is flanked by a first recombination signal sequence (RSS) and a second RSS that allow for recombination of each DH (eDH) gene segment with Vh and Jh segments according to the 12/23 rule, and 
(III) a plurality of unrearranged human JH (hJH) gene segments, and 
	(B) a B cell, 
	wherein one of the plurality of unrearranged hVH gene segments of (I), one of the plurality of eDH gene segments of (II), and one of the plurality of unrearranged hJH gene segments of (III) recombine according to the 12/23 rule in the B cell to form a rearranged heavy chain variable region hVH/eDH/hJH sequence, wherein, in the B-cell, the rearranged heavy chain variable region hVH/eDH/hJH sequence is operably linked to an endogenous immunoglobulin heavy chain constant region, and wherein the B cell expresses the rearranged hVH/eDH/hJH sequence operably linked to the endogenous immunoglobulin heavy chain constant region. 

The unrearranged hVH gene segment may be anywhere in the heavy chain locus but must be in operable linkage with the hJH gene segment, the engineered DH, and the endogenous CH gene. 
The RSSs flanking the sequence encoding the non-Ig protein may be endogenous or exogenous, functional or dysfunctional. 
It is unclear whether the B-cells in the mouse or rat HAVE undergone rearrangement and DO express the chimeric protein or if they simply have the capability of expressing the chimeric protein (see 112/2nd). 
i) The specification does not enable replacing any “contiguous sequence comprising: (i) a plurality of endogenous heavy chain variable (VH) gene segments” with a plurality of unrearranged human variable heavy chain (hVH) gene segments as broadly encompassed by the claims other than replacing all endogenous VH segments. Claims 1 and 87 encompass replacing a “contiguous sequence” comprising any “plurality” (i.e. two or more) of endogenous VH segments with a plurality of hVH segments; however, the examples and Figures are limited to replacing all endogenous VH gene segments with a plurality of unrearranged hVH gene segments (Fig. 5). The specification does not teach replacing only two, three, or four… …endogenous VH gene segments with a plurality of hVH gene segments. The term “contiguous” does not necessarily apply to the plurality of endogenous VH segments, so the claim encompasses replacing random VH segments, every other VH segment, or any combination of VH segments. However, the specification does not teach how to make a H (Fig. 3B), random VH segments, every other VH segment, or any combination of VH segments. 
The purpose of the invention is to create a diverse human immune response using numerous hVH segments that make up an immunoglobulin (sentence bridging pg 47-48; pg 49, para 131; pg 50, last sentence; pg 54, para 150); however, the specification does not teach separating humanized antibodies from endogenous antibodies. The breadth claimed is simply not part of the invention. Given the teachings in the specification taken with the breadth of the claim and the limited examples, it would have required those of skill to use a mouse/rat with a replacement of any two or more endogenous VH gene segments with a plurality of hVH segments as broadly encompassed by claims 1 and 87 other than a replacement of all endogenous VH gene segments. 
The rodent cell of claim 35 has been included because it has the same structure as the germ cell in the mouse/rat of claim 1. 
Response to arguments
Applicants argue the office has not provided adequate evidence that to support the rejection. Applicants’ argument is not persuasive. The examiner has shown the embodiment is not enabled using the Wands factor. The breadth claimed is not adequately supported in the specification, and it would have required those of skill to not only make but to use a mouse/rat that expresses both endogenous and humanized antibodies as broadly encompassed by claims 1 and 87. 
H gene segments or random endogenous VH gene segments. In fact, the paragraph does not discuss “replacing” anything. 
Applicants point to Tian (2016) who replaced one endogenous VH segment with one h VH segment. Applicants’ argument is not persuasive. Tian was not available at the time of filing (1-13-16); therefore, it cannot be used to support what was known at the time of filing. More importantly, Tian is not directed towards making a library of humanized antibodies capable of generating a diverse humanized antibody response to antigen as required in the instant invention. Tian does not replace the “single” endogenous VH segment with a plurality of unrearranged hVH segments as required in item A)II) of claim 1. Tian does not replace a two or more endogenous VH segment as encompassed by item A)i) of claim 1 with a plurality of unrearranged hVH segments as required in item A)II) of claim 1. The specification does not mention replacing one endogenous VH segment (Tian) with a plurality of unrearranged hVH segments (item A)II) of claim 1). Accordingly, Tian cannot be used to support enablement of the original disclosure. 
Applicants point to para 285-304 which do not contemplate replacing two or more endogenous VH gene segments or random endogenous VH gene segments. In fact, the paragraph does not discuss “replacing” anything. 
Applicants argue the rejection is erroneously limiting applicants to the examples. Applicants’ argument is not persuasive. The specification does not contemplate replacing two, three, four… endogenous VH gene segments with a plurality of unrearranged hVH gene segments as encompassed by claim 1. The specification does 

ii) The specification does not enable making/using any engineered DH “region” comprising a plurality of eDH gene segments each of which encodes an atypical chemokine receptor flanked by recombinase recognition sites (claim 1) other than an eDH “region” that has a single human DH segment (i.e. DH6-25) and encodes a plurality of D6 coding sequences (pg 122, para 263“A single human DH segment (i.e., Dh6-25) remained intact in a DH region engineered to contain nucleotide coding sequences corresponding to portions of an extracellular domain of a D6 decoy chemokine receptor”). The specification teaches four DNA fragments containing several D6 coding sequences (Table 5). Table 5 (pg 125) describes putting the four fragments into various DH positions. The specification does not correlate the limited example of an eDH comprising a single hDH gene segment (and a plurality of sequences encoding an extracellular region of a D6 chemokine decoy receptor) to a plurality of eDH gene segments as claimed. The specification does not adequately correlate the plurality of sequences encoding an extracellular region of a D6 chemokine decoy receptor to a plurality of DH gene segments each encoding an extracellular region of a D6 chemokine decoy receptor. Fig. 3B appears to show applicants only inserted 4 modified extracellular D6 decoy receptor fragments into the H region. Accordingly, claim 1 should be limited to an eDH “region” that has a single human DH segment (i.e. DH6-25) and encodes a plurality of D6 coding sequences. 
The rodent cell of claim 35 has been included because it has the same structure as the germ cell in the mouse/rat of claim 1. 
Response to arguments
Applicants point to para 98, 297 which discusses the eDH region but does not teach or suggest more than one eDH gene segment as claimed. The paragraphs do not support any eDH region other than one comprising a single hDH gene segment and a plurality of sequences encoding an extracellular domain of a D6 decoy chemokine receptor. 
Specifically regarding the breadth of eDH gene segments: the purpose of the mutation is limited to obtaining an engineered DH region that has certain functions (still being elucidated during prosecution – see below) using certain chemokine receptors containing “hotspots” (para 61, 62, 66, 67, especially 116; the “hotspot” concept is not in the claims but appears to be the crux of the engineering) flanked by recombinase sites (still unclear why or what they’re for or why the specification says they’re “suboptimal” or defective in para 263, 285 – see below). The specification does not correlate the limited example of an eDH comprising a single hDH gene segment (and a plurality of sequences encoding an extracellular region of a D6 chemokine decoy receptor) to a plurality of eDH gene segments as claimed. The specification does not adequately correlate the plurality of sequences encoding an extracellular region of a D6 chemokine decoy receptor to a plurality of DH gene segments each encoding an extracellular region of a D6 chemokine decoy receptor. 

iii) The specification does not enable using any “atypical chemokine receptor” other than a “hotspot”-modified extracellular domains of a D6 chemokine decoy receptor (para 273), using any number of such a chemokine receptor other than at least 4 (pg 122, para 263), or flanking the sequence encoding the atypical chemokine receptor with any RSSs other than those with suboptimal or defective function that replace encoding RSSs. As per the election, the genetic modification of the endogenous DH region is only being examined as it relates to expressing a chemokine receptor. Claim 1 encompasses any “atypical” chemokine receptor, or a D6 chemokine decoy receptor (claims 5-7). Claims 104-108 are limited to any ACKR1, 2, 3 or 4 protein. It also appears claim 1 encompasses any intracellular, transmembrane or extracellular or portions thereof. Claim 18 is limited to an extracellular portion of ACKR2. Paragraph 263, bridging pg 122-123, teaches: “A single human DH segment (i.e., Dh6-25) remained intact in a DH region engineered to contain nucleotide coding sequences corresponding to portions of an extracellular domain of a D6 decoy chemokine receptor. Immunoglobulin gene segments (e.g., DH segments) can, in some embodiments, be associated with suboptimal or defective recombination signal sequences (e.g., a heptamer and/or nonamer sequence) such that usage of such DH segments is substantially less than usage of DH segments associated with recombination signal sequences characterized as wild-type, normal and/or not defective. Thus, such DH segments (e.g. DH6-25, RSS sequences shown in Fig 2) may be left intact or deleted when engineering a DH region to contain nucleotide coding sequences that each encode a non-immunoglobulin polypeptide of interest, or portion thereof (e.g., a D6 chemokine decoy receptor).” Fig. 3B has been reviewed, but it appears applicants only inserted 4 modified extracellular D6 decoy receptor fragments into the DH region. The specification does not correlate inserting decoy receptors with inserting any wild-type receptor, D6 decoy receptors with other chemokine receptor, multiple copies with a single copy, 
Moreover, the specification is limited to using decoy receptors with artificial “hot spots” (pg 123, para 264; Fig. 1). Paragraph 264 teaches: “Immunoglobulins participate in a cellular mechanism, termed somatic hypermutation, which produces affinity-matured antibody variants characterized by high affinity to their target. Although somatic hypermutation largely occurs within the CDRs of antibody variable regions, mutations are preferentially targeted to certain sequence motifs that are referred to as hot spots, e.g., RGYW activation-induced cytidine deaminase (AID) hotspots (see, e.g., Li, Z. et al., 2004, Genes Dev. 18:1-11; Teng, G. and F.N. Papavasiliou, 2007, Annu. Rev. Genet. 41:107-20; hereby incorporated by reference). The nucleic acid sequence of each D6 coding sequence naturally contained such hot spot sequences, however, artificial hot spots were introduced into selected D6 coding sequences to optimize the potential for somatic hypermutation during clonal selection of B cell receptors. Artificial hot spots for SHM were introduced into D6 coding sequences in silico prior to de novo synthesis. Figure 1 set forth exemplary analysis of natural and artificial hotspots employed in D6 coding sequences described herein.” The specification does not teach the absence of the artificial “hot spots” allows adequate somatic hypermutation to obtain a repertoire of hVH segments. While the term “optimized” is used, applicants fail to show any data regarding the absence of artificial “hot spots”. Therefore, “hot-spot” modification appears essential to the invention. 
Finally, the specification does not enable flanking the sequence encoding the chemokine receptor with any RSSs other than a pair of exogenous RSSs that replace endogenous RSSs and cause suboptimal or defective recombination signaling. The specification clearly states the RSSs have to be “suboptimal or defective” (pg 123, line 3) to allow the engineered DH expressed the exogenous coding sequence in context of the hVH and CH to form a functional antibody that has the desired binding property (see 
Given the teachings in the specification taken with the lack of correlative guidance it would have required those of skill undue experimentation to make/use any mouse/rat with any engineered DH region that expresses any chemokine receptor in context of an chimeric antibody as required in claim 1 other than a eDH region comprising a single hDH gene segment and a plurality of nucleic acid sequences consisting of extracellular ACKR1, ACKR1, ACKR1, or ACKR4 coding sequences, wherein the eDH region is flanked by “suboptimal or defective” recombination sites. 
The rodent cell of claim 35 has been included because it has the same structure as the germ cell in the mouse/rat of claim 1. 
Response to arguments
Applicants do not appear to argue this rejection specifically. 

iv) The specification does not enable those of skill to use a mouse/rat or cell therefrom that produces a chimeric antibody that contains a hVH region, an eDH region comprising one or more atypical chemokine receptor, hJH region, and endogenous CH region as required in claim 1 and 35. 
Chemokine receptors are described on pg 51, para 135-136, as binding chemokines. 
The specification states the mouse/rat can be used to direct “binding to particular antigens [ ] for example [ ] in identifying and developing antibody-based therapeutics, 
Para 246 (pg 118) teaches: “non-human animals described herein are used to measure the therapeutic effect of blocking or modulating β-chemokine activity (or 3-chemokine signaling, or β-chemokine mediated interactions) and the effect on gene expression as a result117 of cellular changes or the β-chemokine receptor density of cells of non-human animals as described herein. In various embodiments, a non-human animal described herein or cells isolated therefrom are exposed to a candidate therapeutic that binds a human β-chemokine polypeptide (or a portion of a human β-chemokine polypeptide) and, after a subsequent period of time, analyzed for effects on β-chemokine-dependent processes (or interactions), for example, ligand-receptor interactions or β-chemokine signaling.”
However, the specification does not teach the specific functionality of a chimeric antibody containing hVH/chemokine receptor/hJH/CH, whether it binds to an antigen and/or a ligand of the receptor, or how to use the chimeric antibody to develop antibodies for treatment (para 2, 128), to bind to a chemokine (para 50, 55), to bind to antigens with low/poor antigenicity (para 128), to bind membrane-spanning proteins or 
Applicants’ description of the structure/function of the eDH is too generic to determine the structure function of the hVH/eDH /hJH/CH, ergo, the mouse/rat/cell of claims 1 and 35. The specification does not teach the structure/function hVH/eDH /hJH/CH in context of “hotspots” engineered into the DH region or the defective RSSs that flank eDH coding regions and replace endogenous RSSs; however, those limitations are not required in claims 1 and 35. Given the lack of guidance in the taken with the lack of guidance in the art at the time of filing, it would have required those of skill undue experimentation to make and/or use the hVH/eDH /hJH/CH protein as a whole, ergo the mouse/rat/cell of claims 1 and 35 expressing hVH/eDH /hJH/CH. 
Response to arguments


v) The specification does not enable using the steps as broadly written in claim 39 to make the mouse/rat of claim 1. 
First, the method of claim 39 is not enabled for reasons set forth in items i)-iii) because the method is used to make the mouse/rat of claim 1. 
Second, claim 39 fails to limit the “inserting” step to a BAC vector capable of delivering a massive genetic cargo for recombination into the complex of heavy chain genes. The structure of the “insert” is missing homology arms that allow precise recombination into the complex of heavy chain genes. The claim fails to indicate the function of the “insert”, i.e. replacing all endogenous variable gene segments, replacing all but one endogenous diversity gene segment, replacing endogenous RSSs with less functional RSSs. It is unclear whether the “insert” encompasses an insert in the cytoplasm of the cell or if it is limited to inserting into the genome of the cell or into the complex of heavy chain genes. It is unclear whether the operable linkage of to the endogenous constant region is in the genome or in the insert. 
The insert in claim 39 is missing the human JH segments, and the specification does not teach how to make/use a mouse/rat that expresses a chimeric antibody that doesn’t contain a human JH segment. Yet the chimeric antibody obtained in claim 39 DOES have a JH segment. Since the JH segment appears to be essential and is included in the method of claim 52, cancelation of claim 39 is recommended. 
Given the teachings in the specification taken with the lack of guidance regarding inserting the segments episomally or doing so without replacing a significant portion of 
Response to arguments
Applicants do not appear to argue this rejection specifically.

vi) The specification does not enable more than one hDH gene segment in the eDH region as required in claim 89. The specification is limited to one hDH gene segment for reasons set forth in item ii). 

vii) The specification does not enable making/using any eDH region comprising a plurality of eDH gene segments containing an atypical chemokine receptor coding region flanked by recombination sites (RSS) “that allow for recombination of each eDH gene segment with VH and JH segments according to the 12/23 rule” as required in claim 1A)II)b). The specification teach when does not teach when RSSs allow for such recombination, the 12/23 rule or the structure or function of the antibody that must result from such a rule. In particular, the specification does not teach how the RSSs that allow for recombination according to the 12/23 rule distinguishes the structure/function of the antibody from those that recombine according to a different rule. Given the lack of guidance in the specification and the art at the time of filing, it would have required those of skill undue experimentation to determine how to perform the analysis, how to 

Indefiniteness
Claims 1, 7, 18-20, 22, 25, 35, 36, 39, 89, 95-99, 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The structure/function of the engineered DH (eDH) region comprising a plurality of eDH gene segments in claim 1 remains indefinite. Each of the plurality of eDH gene segments as written encode an atypical chemokine receptor flanked by recombination site sequences. However, the specification teaches the eDH region comprises one hDH gene segment and a plurality of extracellular D6 chemokine decoy receptor sequences. It is unclear how the eDH coding region can or would contain a plurality of eDH gene segments when the D6 decoy sequences are the only thing present with more than one copy. Next, the metes and bounds of an atypical chemokine receptor are unclear. Chemokine receptors were known; however, it is unclear when such a receptor crosses the line to be considered “atypical”. The phrase is not defined the specification or the art at the time of filing. For example, Ulvmar (Exp. Cell Res., 2011, Vol. 317, pg 556-568) described such receptors as cell surface receptors with 7 transmembrane domains structurally homologous to chemokine G-protein coupled receptors (GPCRs) but fail to induce “classical” signaling and downstream cellular responses characteristics for GPCRs (abstract) and because Ulvmar provides examples of such “atypical” chemokine st full para of Ulvmar) or whether the phrase refers to only proteins having “non-characteristic features” or to proteins having a “partial spectrum” of characteristics. Regardless, the metes and bounds of the “full spectrum”, partial spectrum” or other “characteristics” that define GPCRs or “atypical” chemokine receptors is not defined by Ulvmar. Those of skill would be able to use Ulvmar as a starting point for a general description of proteins that may be considered “atypical chemokine receptors” and for examples; however, those of skill would NOT be able to use Ulvmar to define the metes and bounds of “atypical” chemokine receptors. Claims 7 and 88 require the atypical chemokine receptor is a D6 decoy receptor; however, the metes and bounds of a D6 decoy receptor are also unclear. Chemokine receptors were known; however, it is unclear when such a receptor crosses the line to be considered “atypical” or a “decoy”. The phrases are not defined in the specification or the art at the time of filing. Furthermore, it is unclear whether the “recombination signal sequences” (RSSs) are limited to sequences having the well-known function of recombinase recognition sites (e.g. loxP, FLP) or if RSSs have some other function. RSSs are discussed in paragraph H region and eDH gene segments cannot be determined. 
Response to arguments
Applicants do not appear to argue this rejection specifically. The amendment does not address these issues. 

Claim 1 remains indefinite because the metes and bounds of the structure/function of the final chimeric antibody cannot be determined. As written, claim 1 requires rearranged hVH/eDH/hJH operably linked to an endogenous CH gene segment in a B-cell. However, there are at least two eDH gene segments being expressed each of which encodes an atypical chemokine receptor. The specification does not teach, and it cannot be envisioned, how VH, JH, and CH regions are expressed chimerically with at least two chemokine receptors in the middle to produce a protein that functions as an antibody, a protein having a function associated with the chemokine receptor, or a protein having some other function. The use of RSSs as part of the eDH makes the matter more confusing because it is unclear how the RSSs affect recombination thereby confounding both the structure and function of the final chimeric protein. Accordingly, those of skill would not be able to determine the metes and bounds of the structure or function of the final chimeric protein produced in claim 1. 
Response to arguments


Claim 1 remains indefinite because it is unclear whether the B-cells in the mouse or rat HAVE undergone rearrangement and DO express the chimeric protein or if they simply have the capability of expressing the chimeric protein. This confusion arises because it is unclear to what the phrase “such that…” (at the end of pg 2 of claim 1) refers. It is unclear whether the phrase refers to the “replacement” (structure) or to the capability (function). I.e. it is unclear whether the phrase indicates rearrangement occurs in a B-cell and hVH/eDH/hJH/CH is formed in the B-cell (structure) or whether the endogenous gene segments are replaced with human and engineered gene segments in a manner such that a hVH gene segment, a eDH gene segment, and hJH gene segment “recombine in a B-cell to form a rearranged heavy chain… … operably linked to an endogenous” CH region (functional). The phrase ---wherein one hVH gene segment, one eDH gene segment, and one hJH gene segment recombine in a B-cell and are operably linked to an endogenous CH region such that a hVH/eDH/hJH/CH protein is [functionally?] expressed in the B-cell--- would overcome this rejection, although the metes and bounds of the structure/function of the final hVH/eDH/hJH/CH protein are still unclear (see above). 
Response to arguments
Applicants do not appear to argue this rejection specifically. The amendment does not address these issues. 


Claim 39 remains indefinite because the final step does not result in making a mouse/rat that produces an antibody or any chimeric protein. Claim 39 requires the B-cell expresses the hVH/eDH/hJH/CH “sequence” but does not require a functional protein is produced in or secreted from the B-cell. It is unclear if claim 39 encompasses making any mouse/rat that expresses the hVH/eDH/hJH/CH sequence or if the mouse/rat must produce a functional antibody or rearrange gene segments in B-cells (see claim 1). If an antibody is produced in the B-cell, it is unclear how the hVH, eDH, and CH segments are represented in the antibody in context of the atypical chemokine receptor with the eDH gene segment, i.e. the structure of a humanized antibody that contains an atypical chemokine receptor is unclear. 
Response to arguments
Applicants do not appear to argue these rejections specifically. The amendment does not address these issues. 

New rejection 
The metes and bounds of an eDH region comprising a plurality of eDH gene segments containing an atypical chemokine receptor coding region flanked by recombination sites (RSS) “that allow for recombination of each eDH gene segment with VH and JH segments according to the 12/23 rule” are indefinite as required in claim 1A)II)b). The specification teach when does not teach when RSSs allow for such recombination, the 12/23 rule or the structure or function of the antibody that must result from such a rule. In particular, the specification does not teach how the RSSs that allow 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson